652 S.E.2d 920 (2007)
Mickey PLOTT, Employee
v.
BOJANGLE'S RESTAURANTS, INC., Employer,
Insurance Company of the State of Pennsylvania c/o AIG Claim Services, Carrier.
No. 55A07.
Supreme Court of North Carolina.
October 12, 2007.
Raymond M. Marshall and Jay A. Gervasi, Jr., Winston-Salem, for plaintiff-appellee.
Robinson & Lawing, L.L.P., by Jolinda J. Babcock, Winston-Salem, for defendant-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.
Justice HUDSON did not participate in the consideration or decision of this case.